Citation Nr: 1131683	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  09-21 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from January 1956 to December 1959.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran died in May 2008 of chronic obstruction pulmonary disease.  The appellant-widow contends he died from exposure to asbestos during his military service.  He did not have any service-connected disabilities at the time of his death.  
To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).


Hupp-compliant Notice

The RO/AMC first needs to send the appellant-widow additional notice to comply with the Veterans Claims Assistance Act (VCAA) - and, in particular, the holding in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The May 2008 VCAA notice fails to mention that the Veteran did not have a service-connected disability upon death; and consequently, that the appellant not only needs to show the terminal COPD caused or contributed substantially or materially to the Veteran's death, but also that the COPD was incurred in or aggravated by his military service.  Therefore, the AMC must send the Veteran a Hupp-compliant section 5103(a) notice prior to deciding the appeal of her cause-of-death claim.  

VA Medical Opinion

A medical nexus opinion also is needed to assist in determining whether any condition related to the Veteran's military service either caused or contributed substantially or materially to his death.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require VA to assist in obtaining a medical opinion for a DIC claim, but it does require VA to assist in obtaining such whenever it is necessary to substantiate the DIC claim.  But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

During his period of service from January 1956 to December 1959, in the U.S. Navy, his service personnel records (SPRs) show that the Veteran had military occupational specialties of airman and crewman.  However, his SPRs and service treatment records (STRs) are silent for asbestos exposure or any resultant respiratory distress/disorder.  


Nonetheless, there is some positive evidence that at least raises the possibility the cause of death was due to in-service asbestos exposure.  Prior to the Veteran's death, an April 1999 letter from treating physician, Dr. R.H., found the Veteran had bilateral interstitial fibrosis consistent with asbestosis.  Also, a letter from his private treating physician, Dr. M.C., dated in June 2004, noted the Veteran's reported history of in-service asbestos exposure and post-service asbestos exposure from working with asbestos brake pads as a diesel mechanic.  Dr. M.C. opined he "may also have changes related to asbestos," but did not offer a definitive opinion relating his then-current COPD to asbestos exposure during service, as opposed to post-service exposure.  Subsequent to his death, a July 2009 letter from Dr. M.C. indicated that another pulmonary disease, pneumoconiosis, might also be related to in-service asbestos exposure.  Unfortunately, none of the above letters definitively ties a current pulmonary disease, especially COPD, to asbestos exposure during service, let alone providing medical opinion evidence that objectively confirms his assertions of in-service asbestos exposure.  

However, there is a negative medical opinion against his claim provided by a November 2004 VA examination report, while still alive.  The Veteran reported a history of working as an airplane mechanic during service, with exposure to asbestos insulation in the front of planes, as well as exposure to asbestos in other work areas and his living quarters.  He apparently also reported that he subsequently worked as a diesel mechanic from 1965 to 1981 and had a history of chronic smoking.  The examiner diagnosed severe COPD/bullous emphysema and stated there was no evidence of asbestos-related lung disease.  The examiner opined, "[h]is asbestos exposure in the military would seem to have been relatively limited with further more significant asbestos exposure probably encountered as a diesel mechanic and working with asbestos brake pads."



The appellant-widow, however, asserts her husband worked for only six months as a diesel mechanic, such that his post-service asbestos exposure was limited.  Rather, she asserts his primary asbestos exposure came from his military service, which she believes caused him to develop his terminal COPD.  See November 2008 report of contact.  Thus, there remains the question of whether the Veteran's terminal COPD is attributable to asbestos exposure during his military service, or to asbestos exposure or other contaminant after discharge or as a result of his history of chronic smoking.  Consequently, additional medical comment is needed.  

Private and VA Treatment Records

Moreover, there are potentially outstanding private (Dr. M.C.) and VA outpatient treatment records that the RO/AMC should obtain on remand.  The appellant notes potentially outstanding asbestos-related treatment with Dr. M.C., dating back to approximately 1999, but the claims file only contains more recent records from this private physician.  So attempts also must be made to obtain these other treatment records from Dr. M.C. before deciding this appeal, to comply with the duty to assist.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  

The AMC also should obtain any potentially outstanding VA treatment records from the Jasper Clinic, part of the Birmingham, Alabama VA Medical Center (VAMC), as the appellant also identifies these as pertinent to the claim.  
The AMC needs to obtain treatment records from the Birmingham VAMC.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2) ; 38 C.F.R. §§ 3.159(c)(2), (c)(3).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.	Send the appellant a VCAA notice to comply with Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007) by containing notice that the Veteran was not service connected for any conditions at the time of his death; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

2.	Ask the appellant to complete and return the necessary authorizations (VA Form 21-4142) for VA to obtain any outstanding medical treatment records from Dr. M.C.  If she provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.  See 38 C.F.R. § 3.159(c)(1).

3.	Ask the appellant to specify dates, locations, and providers of treatments at VA facilities.  Contact the VAMC in Birmingham, Alabama, to obtain all of the Veteran's treatment records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the appellant notified in accordance with 38 C.F.R. § 3.159(c)(2).

4.	After completing the above requested development in paragraphs 1, 2, and 3, the Veteran's clinical record should be reviewed by an appropriate VA examiner to obtain a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's terminal COPD was the result of his military service, including as due to alleged asbestos exposure during service.  

The examiner's attention is directed to the Veteran's reported history of asbestos exposure during military service.  The examiner must review the claims file for pertinent medical and other history, including a complete copy of this remand.  This physician also much discuss the medical rationale of the opinion. 

The term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

5.	Then readjudicate the appellant's claim.  If the claim is not granted to her satisfaction, send her and her representative a supplemental statement of the case (SSOC), and give them reasonable time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this cause-of-death claim.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

